Citation Nr: 1023158	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for retinal occlusion 
of the left eye, secondary to PTSD.

3.  Entitlement to service connection for hepatitis A.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a compensable evaluation for hepatitis B.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The Veteran testified at a video-conference hearing in March 
2010.  At the hearing, it was agreed that the record would be 
held open for 30 days for the Veteran to submit additional 
evidence.  In April 2010, the Board received additional 
evidence from the Veteran's representative with a waiver of 
initial RO consideration of the evidence.  

The medical evidence of record indicates that in addition to 
PTSD, the Veteran has also been diagnosed as having major 
depression.  Thus, the Board has recharacterized the issue of 
entitlement to service connection for PTSD to more broadly 
include any acquired psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a December 2006 VA examination and at the March 2010 Board 
hearing, the Veteran reported that he was in receipt of 
disability benefits from the Social Security Administration 
for PTSD, chronic pancreatitis and a back disability.  A 
computer-generated inquiry indicates that the Veteran is 
receiving payment from the Social Security Administration 
with a disability onset date of August 1999.  Records from 
the Social Security Administration are not on file.  Efforts 
should be made to obtain any medical records used by the 
Social Security Administration in making this determination 
since they may be pertinent to each of the Veteran's claims.  
See 38 C.F.R. § 3.159(c)(1) (2008); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As the claim of entitlement to service connection for PTSD is 
being remanded, and because adjudication of that claim may 
impact the claim of entitlement to service connection for a 
left eye retinal occlusion, the Board concludes that this 
claim is inextricably intertwined.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Hence, the claim of entitlement 
to service connection for a left eye retinal occlusion 
secondary to PTSD is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should request, directly from 
the Social Security Administration, 
complete copies of any disability 
determination it has made concerning the 
Veteran, as well as copies of the medical 
records that served as the basis for any 
such decision.  All attempts to fulfill 
this development must be documented in the 
claims file.  If the search for any such 
records yields negative results, that fact 
should be clearly noted, with the RO 
either documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.

2.  After associating all outstanding 
records with the claims folder, and 
undertaking any further development deemed 
warranted by the record, the RO should 
again adjudicate the Veteran's claims in 
light of all the evidence or record.  If 
any action remains adverse to the Veteran, 
he and his representative must be 
furnished a Supplemental Statement of the 
Case and should be given an opportunity to 
submit written or other argument in 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



